    Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 1 of 12




Paul J. Napoli (NY 2513141)             Thomas C. Goldstein (MD 9512120307)
Hunter J. Shkolnik (NY 2031458)         Eric F. Citron (MD 1608240002)
NAPOLI SHKOLNIK, PLLC                   Daniel Woofter (MD 1812120199)
360 Lexington Avenue                    GOLDSTEIN & RUSSELL, P.C.
New York, New York 10017                7475 Wisconsin Ave., Suite 850
pnapoli@nsprlaw.com                     Bethesda, MD 20815
hunter@napolilaw.com                    tg@goldsteinrussell.com
Phone: (212) 397-1000                   Phone: (202) 362-0636
Fax: (312) 610-5680                     Fax: (866) 574-2033

Christopher L. Schnieders (KS 22434)
NAPOLI SHKOLNIK, PLLC
6731 W. 121st Street, Suite 201
Overland Park, KS 66209
cschnieders@napolilaw.com
Phone: (212) 397-1000
Fax: (312) 610-5680

     Counsel for Plaintiffs Elaine Wagner, Salvatore Bonina, Terry Kimble,
                               and Nicolo Catania

                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                 MDL NO. 2741
LIABILITY LITIGATION
                                        Case No. 3:16-md-02741-VC

THIS DOCUMENT RELATES TO:                 MOTION FOR EXTENSION OF
                                          TIME TO FILE RESPONSE TO THE
Ramirez, et al. v. Monsanto Co., Case No. MOTION FOR PRELIMINARY
3:19-cv-02224                             APPROVAL OF CLASS
                                          SETTLEMENT, APPOINTMENT OF
                                          INTERIM CLASS AND SUBCLASS
                                          COUNSEL, DIRECTION OF
                                          NOTICE UNDER FED. R. CIV. P.
                                          23(e), SCHEDULING OF A
                                          FAIRNESS HEARING, AND STAY
                                          OF THE FILING AND
                                          PROSECUTION OF ROUNDUP-
                                          RELATED ACTIONS BY
                                          SETTLEMENT CLASS MEMBERS
         Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 2 of 12




                                           TABLE OF CONTENTS

LEGAL STANDARDS .................................................................................................... 1
FACTUAL AND PROCEDURAL BACKGROUND....................................................... 1
REASONS FOR GRANTING AN EXTENSION OF TIME .......................................... 2
CONCLUSION ................................................................................................................ 9




                                                              i
                                                                         MOTION FOR EXTENSION OF TIME
                                                                       MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 3 of 12




   MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO THE
  MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT,
   APPOINTMENT OF INTERIM CLASS AND SUBCLASS COUNSEL,
DIRECTION OF NOTICE UNDER FED. R. CIV. P. 23(e), SCHEDULING OF
A FAIRNESS HEARING, AND STAY OF THE FILING AND PROSECUTION
OF ROUNDUP-RELATED ACTIONS BY SETTLEMENT CLASS MEMBERS1

       Plaintiffs, by and through undersigned counsel, and pursuant to Federal Rule

of Civil Procedure 6(b)(1)(a) and Local Rule 6.3, hereby respectfully request an

extension of time to file a response with respect to the pending Motion for Preliminary

Approval of Class Settlement for 30 days up to and including August 7, 2020.

                                   LEGAL STANDARDS

       Federal Rule of Civil Procedure 6(b)(1)(a) provides that “[w]hen an act may or

must be done within a specified time, the court may, for good cause, extend the time . . .

with or without motion or notice if the court acts, or if a request is made, before the

original time or its extension expires.”

       Pursuant to Local Rule 6(1)(a), Plaintiffs contacted counsel of the proposed

class to agree on a stipulation for an extension of time to file response to the motion,

but proposed class counsel would not agree to an extension.

                  FACTUAL AND PROCEDURAL BACKGROUND

       On October 4, 2016, counsel for the proposed class filed a Complaint in the

United States District Court for the Northern District of California, on behalf of




       1
        The Motion for Preliminary Approval of Class Settlement, Appointment of Interim Class and
Subclass Counsel, Direction of Notice under Fed. R. Civ P. 23(e), Scheduling of a Fairness Hearing,
and Stay of the Filing and Prosecution of Roundup-Related Actions by Settlement Class Members,
MDL Doc. 11042, No. 3:16-md-02741-VC (June 24, 2020), is cited herein as “Motion for Preliminary
Approval.”
                                                1
                                                          MOTION FOR EXTENSION OF TIME
                                                        MDL NO. 2741, CASE NO. 3:16-MD-02741
      Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 4 of 12




individuals who suffered injuries, damages, losses, and even death due to non-

Hodgkin’s Lymphoma caused by Roundup exposure. On April 27, 2020, a Motion to

Appoint Interim Class Counsel was denied without prejudice by this Court. MDL

Doc. 10587. On June 24, 2020, a stipulation for an Amended Class Complaint was

filed by alternative class counsel, together with a motion requesting that the Court

grant preliminary approval to a new and “unusual Settlement for an unusual Class.”

See Motion for Preliminary Approval 12. This motion also sought appointment of

Interim Class Counsel and Subclass Counsel; the direction of notice to the class; the

scheduling of a final fairness hearing; and a stay of the filing and prosecution of

Roundup-related actions by class members.

      The motion itself is nearly 60 pages long, the associated amended complaint is

50 pages, the settlement agreement and its exhibits encompass 210 pages, and there

are hundreds more pages of associated declarations and exhibits.

      Under ordinary circumstances, the response to this motion would be due

within 14 days. Both proposed class counsel and the defendants have denied consent

to any extension.

            REASONS FOR GRANTING AN EXTENSION OF TIME

      The time to file a response to the motion should be extended for 30 days, to and

including August 7, 2020, for several reasons. We begin with several ordinary and

yet pressing—and fully adequate—reasons for an extension, and then turn to a few

exceptional reasons specific to this case.




                                             2
                                                   MOTION FOR EXTENSION OF TIME
                                                 MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 5 of 12




       First, undersigned counsel from Goldstein & Russell, P.C., were only recently

retained to work on this response motion, and require additional time to review the

extensive materials at issue in this case and prepare an adequate and concise

response for the benefit of the Court. Immediately upon the filing of the settlement,

Plaintiffs’ existing counsel recognized that the unique issues presented would benefit

from the attention of subject matter experts in the constitutional and federal courts

questions raised here. They immediately contacted Thomas Goldstein of Goldstein &

Russell, P.C. (G&R), and G&R evaluated its conflicts and agreed on retention terms

as quickly as practicable. But the remaining time to respond to this motion is now

exceedingly short, even putting aside the “unusual,” “complex,” and “unique”

questions presented here. See, e.g., Motion for Preliminary Approval 12, 51, 52, 53.

       Second, and relatedly, the press of other matters and scheduling conflicts

makes the response particularly difficult absent an extension. Undersigned counsel

is currently responsible for numerous pending matters in federal district courts, the

courts of appeals, and the Supreme Court. These include:

   •   Google v. Oracle, No. 18-956 (U.S.), in which counsel—representing the

       Petitioner in that case—must file a supplemental merits brief by 2:00 PM on

       August 7, 2020.

   •   Wal-Mart v. Texas Alcoholic Beverage Comm’n, No. 19-1368 (U.S.), in which

       counsel must file an amicus brief before July 13, 2020.




                                          3
                                                   MOTION FOR EXTENSION OF TIME
                                                 MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 6 of 12




   •   Trendsettah USA, Inc. v. Swisher Int’l, Inc., No. 8:14-cv-01664-JVS-DFM (C.D.

       Cal.), in which counsel will file both a reply brief and participate in a motions

       hearing this month.

   •   Several other, prescheduled and non-public matters in which counsel has work

       product due to clients within the next two weeks.

       These scheduling conflicts are exacerbated by several unusual factors. We are

in the midst of a national pandemic and G&R’s offices are closed. Mr. Goldstein is

currently located in Wyoming and working from home with his family; Mr. Citron is

currently located in Washington, D.C., is working from home, and has three young

children whose summer camps and activities have all been cancelled. The realities

of the pandemic place extraordinary constraints on their time: For example, in

addition to the many other dislocations caused by the COVID-19 pandemic, Mr.

Citron has a preexisting commitment to retrieve one of his children from a

grandparent that requires at least ten hours of driving this week, and he typically

attends to at least one child for several hours each work day.

       The short time frame also prevents the rescheduling of other personal matters:

Among other things, Mr. Citron is closing on a new home and relocating his family

on Monday July 6th and Mr. Goldstein is celebrating his 50th birthday on Sunday,

July 5th. And, of course, the July 4th holiday begins tomorrow.

       Third, it is not plausible under the circumstances for either class counsel or

the defendants to assert that there is any prejudice or unfairness from the requested

extension. This multi-district litigation has been pending since 2016. The proposed


                                           4
                                                    MOTION FOR EXTENSION OF TIME
                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
      Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 7 of 12




class settlement was negotiated for nearly a year, since the Court appointed Kenneth

Feinberg as a mediator. See MDL Doc. 4441. Class counsel has had months to

prepare the settlement agreement and motion for preliminary approval, the nature

of which was not public until the filing of their motion last week. Yet the movants

now wish to hold Plaintiffs to a 14-day period in which to review their extensive filing,

evaluate and research the novel issues presented (many of which are not even

mentioned in the motion itself), and prepare a thorough response. At a minimum,

this reflects a highly asymmetrical demand for expedition. It might be more precisely

described as an effort to prejudice Plaintiffs’ ability to file an adequately researched

and well-crafted response.

      Finally, we must stress that the demand that Plaintiffs respond within the

ordinary 14-day deadline imposed on even the most mundane motions—under the

extraordinary circumstances of a national pandemic, a national holiday, and an

extensive motion filing—is particularly absurd given the representations in the

motion itself about the “unusual,” “unique,” and “complex” aspects of this case and

proposed settlement. Put another way, it is highly unlikely that imposing a 14-day

deadline would be appropriate under the real-world circumstances even if this were

an ordinary preliminary approval motion. But this is not an ordinary motion; the

movants openly recognize that they are asking for major deviations from ordinary

practices (what they call “[t]he grist of the MDL mill”). See Motion for Preliminary

Approval 1. In fact, they recognize the “unusual,” “unique,” and “[a]typical” nature

of their motion on page after page of their motion. See Motion for Preliminary


                                           5
                                                     MOTION FOR EXTENSION OF TIME
                                                   MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 8 of 12




Approval 12, 19, 51, 52, 53. It cannot benefit this Court to be deprived of a fully

researched and vetted response on the extraordinary set of constitutional and

complex federal litigation issues the movants have presented.

       Indeed, even if the movants had not recognized the unusual issues raised by

their settlement, the legal press and neutral, academic experts in complex litigation

have already identified this as a “novel” class-action settlement that tries to “change

the way defendants buy global peace” in complex cases, and that will raise serious

legal questions. See, e.g., Alison Frankel, Bayer Wants to Resolve Future Roundup

Liability in a Class Action. A New Mass Torts Paradigm, Rueters (June 25, 2020).2

According to Professor Elizbeth Burch of the University of Georgia School of Law, the

proposal is “a stretch of different [class-action devices] patchworked together in a new

way.” Id. And Professor Brian Wolfman of Georgetown University Law Center notes

that there are big legal issues as to “whether you can really do something like this.”

Id. Both he and Professor Burch note that the proposal raises “hard questions” for

this Court and presumably higher courts as well. Id.

       These questions are not just hard; the objections to the settlement are likely to

be meritorious. Among the many issues this Court will need to consider, the “most

controversial element” of the proposed settlement “is the science panel, made up of

five experts selected by consent by both sides, which would determine general

causation for all future lawsuits, rather than have judges and juries decide whether




       2
        Available at https://www.reuters.com/article/us-otc-roundup/bayer-wants-to-resolve-future-
roundup-liability-in-a-class-action-a-new-mass-torts-paradigm-idUSKBN23W39N.
                                                6
                                                          MOTION FOR EXTENSION OF TIME
                                                        MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 9 of 12




glyphosate causes non-Hodgkin lymphoma.” Amanda Bronstad, Bayer’s Gamble: A

$1.1B Class Settlement That Could End the Roundup Weed-Killer Litigation,

Law.com (June 30, 2020).3 Professor Burch suggests that “[t]he creation of such a

court-overseen science panel is rare,” and “raises questions over whether future

plaintiffs who may not be sick yet are getting a fair shot at pressing claims that

Roundup caused their illnesses.” Ruth Bender, Laura Kusisto, and Sara Randazzo,

Bayer to Pay UP to $10.9 Billion to Settle Lawsuits Over Roundup Weedkiller, Wall

Street Journal (June 24, 2020).4 The Supreme Court has already recognized the risk

that a “settlement-only class action with legal issues and future claimants” will

“compromise[] their Seventh Amendment rights without their consent.” Ortiz v.

Fibreboard Corp., 527 U.S. 815, 846 (1999). And that was not a case where the

proposed class-action counsel attempted to “compromise” those rights by replacing

the constitutionally guaranteed jury with a “science panel,” while simultaneously

representing (implausibly) that giving away Plaintiffs’ right to trial by jury was

actually a good thing. See, e.g., Motion for Preliminary Approval 20-21 (arguing,

based on a single law-review article published this year, that the “knowledge remedy”

produced by the science panel will benefit class members even if the panel finds

against them).




       3
          Available at https://www.law.com/2020/06/30/bayers-gamble-a-1-1b-class-settlement-that-
could-end-the-roundup-weed-killer-litigation/.
        4
           Available at https://www.wsj.com/articles/bayer-reaches-10-5-billion-settlement-over-
weedkiller-roundup-11593017309?mod=searchresults&page=1&pos=1.
                                               7
                                                         MOTION FOR EXTENSION OF TIME
                                                       MDL NO. 2741, CASE NO. 3:16-MD-02741
     Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 10 of 12




      Relatedly, it is important to recognize that rushing headlong towards

preliminary approval without adequate development of potential legal issues with

the settlement may be a particularly serious waste of resources here. Class counsel

has proposed a “notice plan” that they think goes far beyond the “garden-variety,”

using “state of the art” methods to reach “large groups of individuals” who are

“scattered across two countries” and “may be itinerant, lack exposure to traditional

media, or do not speak English as a first language.” Motion for Preliminary Approval

12, 15. It can be safely assumed that this notice will also involve expenses that are

not “garden-variety.” It would be hugely wasteful to require duplication of those costs

in order to inform class members of changes to the settlement occasioned by legal

issues only identified upon a motion for final approval that could have been identified

now. And that overlooks the challenge of explaining the complexities of and reasons

for these potential changes to a “large group” of “itinerant” non-English speakers—

let alone convincing them that they may need to file a second response on a matter

they have already responded to once in order to protect their rights or obtain any

remedy at all.

      In sum, the difficult legal issues raised by this “unique” settlement deserve

close scrutiny by this Court. They should not be addressed in rushed briefing, under

the rules designed for ordinary motions in ordinary cases.         Additional time is

necessary to fully and properly address these issues for the Court’s own benefit.




                                          8
                                                   MOTION FOR EXTENSION OF TIME
                                                 MDL NO. 2741, CASE NO. 3:16-MD-02741
     Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 11 of 12




                                 CONCLUSION

      For the foregoing reasons, the time to file a response to the Motion for

Preliminary Approval should be extended for 30 days to and including August 7, 2020.



Dated July 2, 2020                           Respectfully submitted,

                                             /s/ Thomas C. Goldstein

Paul J. Napoli (NY 2513141)                  Thomas C. Goldstein (MD 9512120307)
Hunter J. Shkolnik (NY 2031458)              Eric F. Citron (MD 1608240002)
NAPOLI SHKOLNIK, PLLC                        Daniel Woofter (MD 1812120199)
360 Lexington Avenue                         GOLDSTEIN & RUSSELL, P.C.
New York, New York 10017                     7475 Wisconsin Ave., Suite 850
pnapoli@nsprlaw.com                          Bethesda, MD 20815
hunter@napolilaw.com                         tg@goldsteinrussell.com
Phone: (212) 397-1000                        Phone: (202) 362-0636
Fax: (312) 610-5680                          Fax: (866) 574-2033

Christopher L. Schnieders (KS 22434)
NAPOLI SHKOLNIK, PLLC
6731 W. 121st Street, Suite 201
Overland Park, KS 66209
cschnieders@napolilaw.com
Phone: (212) 397-1000
Fax: (312) 610-5680


      Counsel for Plaintiffs Elaine Wagner, Salvatore Bonina, Terry Kimble,
                                and Nicolo Catania




                                         9
                                                    MOTION FOR EXTENSION OF TIME
                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
     Case 3:16-md-02741-VC Document 11149 Filed 07/02/20 Page 12 of 12




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, the foregoing was electronically filed with

the Clerk of the Court using the CM/ECF system, which will send notification of such

filing on counsel of record.



Dated July 2, 2020                          Respectfully submitted,

                                            /s/ Thomas C. Goldstein




                                                    MOTION FOR EXTENSION OF TIME
                                                  MDL NO. 2741, CASE NO. 3:16-MD-02741
